The Honorable Veo Easley State Represenative P.O. Box 308 Sheridan, Arkansas 72150-0308
Dear Representative Easley:
This is in response to your request for an opinion on the following question:
  Under state law it is not legal to sell cigarettes to a person who is less than 18 years old. My question is: Is it legal for a person who is not 18 years old to work as an employee in a retail establishment that sells cigarettes and be directly involved in such sales?
I have found no prohibition, either in state or federal law, which prohibits the conduct you describe. Although, as you note, tobacco products may not be sold to minors in Arkansas (see A.C.A. § 5-27-227 (Cum. Supp. 1991)), there is no prohibition in this law or any other I have found to proscribe the sale of cigarettes or tobacco products by minors in a retail establishment. Cf. generally, Kansas Op. Att'y Gen. No. 84-74 (similar statute did not prohibit employment of minors by retail establishments to assist in the sale or handling of smokeless tobacco).
It is therefore my opinion that the answer to your question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General